ITEMID: 001-88827
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: JARFAS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Antonella Mularoni;Françoise Tulkens;Vladimiro Zagrebelsky
TEXT: The applicant, Mr László Járfás, is a Hungarian national who was born in 1945 and lives in Budapest. He is represented before the Court by Mr I. Barbalics, a lawyer practising in Budapest. The Hungarian Government (“the Government”) were represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 16 February 1993 the applicant brought an action against his employer before the Veszprém Labour Court requesting compensation in the amount of 4,000,000 Hungarian forints (HUF) (approximately 15,800 euros (EUR)) for non-pecuniary damage and an additional monthly allowance of HUF 35,000 (approximately EUR 140) for pecuniary damage. The Veszprém Labour Court transferred the case to the Veszprém County Regional Court, because in the meantime the defendant company had gone into liquidation and the Regional Court was the competent authority to deal with the issue. The initial date of the liquidation procedure was 28 December 1991.
On 25 September 1997 the Regional Court, after having held three hearings and obtained the opinion of a forensic medical expert, dismissed the applicant's claims. On appeal, the Supreme Court, acting as a second-instance court, quashed the first-instance decision and remitted the case to the Regional Court on 4 January 1999.
Subsequently, the applicant raised his claims again. After having held nine hearings, the Regional Court delivered a decision on 16 July 2002. It partly found for the applicant and ruled that HUF 17,270,958 (approximately EUR 68,400), and an additional HUF 231,670 (approximately EUR 900) had to be registered on the applicant's behalf as a creditor's claim (hitelezői igény) in the liquidation procedure. On appeal, the Supreme Court, acting as a second-instance court, upheld this decision on 4 October 2004.
On 23 December 2004 the applicant lodged a petition for review with the Supreme Court.
The Supreme Court returned the applicant's motion for completion, observing that it did not meet the minimum requirements of a petition for review in that it failed to indicate a relevant breach of law or contain a clear request to have the final decision changed. It required the applicant to resubmit an amended petition in order that an examination of at least the admissibility thereof could be carried out. However, the applicant failed to comply with the Supreme Court's supplementation order.
On 19 January 2005 the Supreme Court dismissed the applicant's petition for review as inadmissible, since it was incomplete. The applicant lodged a complaint against this decision.
On 5 April 2005 the Supreme Court dismissed the applicant's complaint as incompatible ratione materiae with the relevant provisions of the Code of Civil Procedure. It pointed out that, in accordance with those provisions, no appeal whatsoever lay against inadmissibility decisions of the Supreme Court.
In December 2004 the debtor began to transfer the sum awarded into the applicant's bank account in instalments. The last instalment was paid in June 2005.
